Citation Nr: 1606233	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, prior to June 11, 2014.
 
2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, since June 11, 2014.

3.  Whether a timely substantive appeal regarding a September 2011 rating decision was filed.

4.  Entitlement to a total disability rating for compensation based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION
	
The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Prior to June 11, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level III hearing acuity, bilaterally.

2.  Since June 11, 2014, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.

3.  The RO notified the Veteran in a rating decision, issued on September 12, 2011, that his claim of entitlement to service connection for vertigo was denied.

4.  The Veteran submitted a timely notice of disagreement on June 5, 2012, and a statement of the case was issued by the RO on April 5, 2013.

5.  A substantive appeal, VA Form 9, was then received from the Veteran on August 22, 2013.  

6.  The Veteran had not submitted a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal.

7.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 10 percent disabling.  

8.  The Veteran's combined service-connected disability rating is 60 percent.  

9.  The Veteran completed high school and one year of college courses.  He worked for over 25 years as a farmer/produce stand operator and as an owner/manager of a general store and restaurant.

10.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss, prior to June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss, since June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The Veteran did not file a timely substantive appeal regarding the September 2011 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109(b), 20.200, 20.302, 20.303 (2015).

4.  The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO's December 2009 and April 2014 letters advised the Veteran of the elements of the notice requirements for his claims seeking an increased evaluation for bilateral hearing loss and for a total rating for compensation purposes based upon individual unemployability (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to these two issues.  

As for the issue concerning the timeliness of his substantive appeal, the facts are not in dispute, and resolution of the claim is wholly dependent on statutory interpretation.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the 

information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with VA examinations for hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) in June 2014.  These examinations were performed by examiners that had reviewed the Veteran's claims file, reviewed the history of the Veteran's conditions with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Pursuant to the Board's April 2014 remand, the RO provided the Veteran with an additional notice and opportunity to submit or identify evidence in support of his claims in April 2014.  The RO also scheduled the Veteran for the above-referenced examinations in June 2014.  Accordingly, the directives of the Board's April 2014 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Increased Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from 

all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In October 2009, the RO issued a rating decision that granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective July 15, 2008.  In December 2009, the Veteran filed his present claim seeking an increased evaluation for his service-connected bilateral hearing loss.

In February 2010, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of sometimes having trouble understanding speech clearly.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
75
75
LEFT
20
35
65
70
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 62.5 decibels in the right ear and 63.75 decibels in the left ear.  Speech recognition ability was 88 percent in both the right and left ear.  The report concluded with a diagnosis of bilateral high frequency sensorineural hearing loss.  

A March 2012 VA audiology report noted that the Veteran communicated well with amplication.

In March 2012, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of difficulty hearing in noisy areas.  He also reported that his hearing loss impacted his job function and that comprehension was tough.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
75
75
LEFT
20
30
65
65
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 64 decibels in the right ear and 61 decibels in the left ear.  Speech recognition ability was 84 percent in the right and 88 percent in the left ear.  The report listed a diagnosis of bilateral sensorineural hearing loss.  The examiner further noted that 

the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.  On this point, the Veteran reported having difficulty hearing in a noisy area and that his comprehension was tough.

On June 11, 2014, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of difficulty hearing.  It also noted that the Veteran's claims file had been reviewed.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
75
75
LEFT
25
35
70
70
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 65 decibels, bilaterally.  Speech recognition ability was 76 percent in the right ear and 84 percent in the left ear.  The report listed a diagnosis of bilateral sensorineural hearing loss.  The examiner then opined that the Veteran's hearing loss does not limit his ability to function in an occupational environment.  The examiner further noted that this disability is not a limiting factor when deciding if the Veteran is able to be employed.

In June 2015, the RO issued a rating decision which granted an increased evaluation of 10 percent for the Veteran's bilateral hearing loss, effective June 11, 2014.

1.  Prior to June 11, 2014

Using Table VI, the February 2010 and the March 2012 VA audiological examinations both demonstrate that the Veteran's hearing impairment was manifested by Level III hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in both of these audiological examinations does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level III right ear 

hearing acuity with Level III left ear hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As the noncompensable evaluation represents the greatest degree of hearing impairment shown prior to June 11, 2014, there is no basis for a higher evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Since June 11, 2014

Using Table VI, the June 2014 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level IV right ear hearing acuity with Level III left ear hearing acuity results in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss is not available at any time since June 11, 2014.  Hart, 21 Vet. App. 505. 

3.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements and testimony regarding the severity of his service-connected bilateral hearing loss.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical 

application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.

The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation, prior to June 11, 2014, and against the assignment of a disability rating in excess of 10 percent, since June 11, 2014, for bilateral hearing loss.  Therefore, the claim for increase throughout the appeal period is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 507. 

II.  Timeliness of Appeal

The Veteran contends that he submitted a timely substantive appeal with regard to the RO's September 2011 rating decision, which denied his claim of entitlement to service connection for vertigo.  The RO sent notification of this decision to the Veteran on September 12, 2011.  Based upon a longitudinal review of the record, the Board finds that a timely substantive appeal was not filed.  Hence, the Board is without jurisdiction to consider the merits of the underlying claim of entitlement to service connection for vertigo.

The Board shall not entertain a claim for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant must take in order to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The Veteran contends that his appeal should be accepted as timely as he was confused over whether this issue was included within his appeal of the other issues addressed herein.  The Veteran does not dispute the chronology of events in this case.  However, a letter from the RO, dated September 12, 2011, notified the Veteran that his claim of entitlement to service connection for vertigo had been denied in a September 2011 rating decision.  Thereafter, the Veteran submitted a timely notice of disagreement on June 5, 2012, and a statement of the case was issued by the RO on April 5, 2013.  In a cover letter accompanying the statement of the case, the RO stated: 

To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions.  . . . 

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will 

close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  

(Emphasis in original).

On August 22, 2013, VA received the Veteran's substantive appeal, VA Form 9.  This document was received well after the time limit for filing a substantive appeal, which, in this case was no later than May 9, 2013, 60 days from the date of the Statement of the Case.  As a result, the RO notified the Veteran in a September 2013 letter that his substantive appeal was untimely.  

Based upon a longitudinal review of the record, the Board concludes that the Veteran's substantive appeal was not timely filed.  The evidence of record does not reflect that a timely request for an extension of the time limit for filing his substantive appeal was made by the Veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  Accordingly, the appeal as to the timeliness of the Veteran's substantive appeal is denied.

III.  TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, a TDIU is warranted.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A TDIU rating is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from 

his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).
Service connection is currently in effect for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling.  The combined service-connected disability rating is 60 percent.  Accordingly, the Veteran does not meet the basic schedular disability rating criteria to warrant consideration of TDIU on a schedular basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, a TDIU may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a TDIU rating on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the evidence of record does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  A review of the record reveals that the Veteran has completed high school and one year of college courses.  On his claim for TDIU, filed in May 2014, the Veteran indicated that he worked in farming/produce from January 1978 to September 2012.  On his application for Social Security disability benefits, filed in September 2012, the Veteran reported that he worked as an owner/manager of a general store and restaurant from May 

1980 to December 2007; and as a laborer doing farming and remodeling from 1994 to the present (seasonal).  A December 2012 VA examination for PTSD noted that the Veteran had started in the produce business in 1980, and that he was currently managing two produce stands.  

In June 2014, the Veteran underwent VA examinations for hearing loss, tinnitus and PTSD.  The VA audiological examiner opined that the Veteran's hearing loss and tinnitus did not limit his ability to function in an occupational environment and were not a limiting factor when deciding if he was able to be employed.  

A June 2014 VA examination for PTSD noted that the Veteran had given up his produce stand in 2013, after his business partner/father-in-law's health had declined   and the Veteran could not perform the actual farming tasks because of his nonservice-connected vertigo.  The examiner noted that the Veteran's PTSD symptoms were a factor in ceasing his employment.  The VA examiner then opined that the Veteran's PTSD did not render him unable to secure or maintain substantially gainful employment.  In support of this opinion, the VA examiner noted that the Veteran had remained employed in the same job from 1980 until 2013; and he reportedly discontinued this position due to his nonservice-connected vertigo and the failing health of his business partner, not due to his PTSD.  The examiner further noted that recent treatment records reflect that the Veteran's PTSD was relatively stable.

Although the Veteran contends that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that TDIU is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

ORDER

A compensable evaluation for bilateral hearing loss, prior to June 11, 2014, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss, since June 11, 2014, is denied.

A substantive appeal regarding the May 2011 rating decision was not timely filed; the appeal is denied.

TDIU is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


